HOUCK, J.
This action was instituted originally in the Ashland Common Pleas and the issues were raised by the answer and cross petition of O. L. Mowrey against David Brubaker et al, the basis of Mowrey’s claim being upon damages claimed by him as a result of the purchase from Adelaide Brubaker, on a certain contract, partly in writing and partly oral, whereby she, as claimed, agreed to convey certain real estate by warranty deed.
Judgment in the lower court was for Bru-baker et. Proceedings in error were instituted to reverse the judgment and the Court of An-peals held:
1. The claim of Mowrey grows out of a contract, partly written and partly oral, for the purpose and sale of certain real estate.
2. Measuring the allegations of Mowrey’s answer and cross-petition, the following, from 8621 GC. “No action shall be brought, whereby to charge the defendant-upon a contract or sale of lands, tenemants or heredi-taments” etc., conclusively bars Mowrey from obtaining the relief he seeks in this case.
3. The alleged contract was offered in evidence, and from an examination thereof, it *246was never executed as required by law and therefore has no force as a written contract.
Attorneys — J. L. Mason for Mowrey; C. 0. Sherick for Brubaker; both of Ashland.
Judgment therefore affirmed.
(Shields & Lemert, JJ., concur.)